UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7223


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL F. MATTHEWS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00226-REP-1)


Submitted:   November 10, 2010           Decided:   December 10, 2010


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael Matthews appeals the district court’s denial

of    his   motion          to    compel       specific         performance            and       motion    for

reconsideration.              Finding no reversible error, we affirm.

                 Matthews pled guilty to conspiracy to distribute more

than    fifty         grams       of     cocaine      base      and        was       sentenced        to   480

months’      imprisonment.                   The    Government         filed          a     motion     for    a

reduction        of        sentence          pursuant      to    Federal             Rule    of      Criminal

Procedure 35(b) (“Rule 35”), which the district court granted,

reducing         Matthews’s             sentence        to      300        months’          imprisonment.

Matthews filed a Motion to Compel Specific Performance, asking

the    court          to    compel       the       Government         to     consider            additional

instances of Matthews’s substantial assistance.                                             The district

court denied the motion as moot.                             Matthews then filed a Motion

for Reconsideration, arguing that his original motion was not

moot because it outlined different facts than the Government’s

Rule 35 motion.                   The district court denied the motion on the

ground      that       Matthews         lacked      standing          to    seek       a    reduction        in

sentence under Rule 35.

                 On    appeal,          Matthews       argues      that      the          district      court

erred    when         it    declined          to   compel       the    Government               to   consider

additional instances of cooperation that it did not include in

its    original            Rule    35    motion.           We   review           a    district        court’s

denial      of    a        motion       to    compel       under      an    abuse          of    discretion

                                                       2
standard.           Wells v. Liddy, 186 F.3d 505, 518 n.12 (4th Cir.

1999).       Plea agreements are grounded in contract law, and both

parties should receive the benefit of their bargain.                                         United

States v. Bowe, 257 F.3d 336, 345 (4th Cir. 2001).                                 Because of

constitutional and supervisory concerns, the Government is held

to     a    greater        degree    of   responsibility             for    imprecision         or

ambiguities in plea agreements.                      United States v. Harvey, 791

F.2d       294,    300-01     (4th    Cir.   1986).            Where       an    agreement       is

ambiguous in its terms, the terms must be construed against the

Government.            Id. at 300, 303.         However, “[w]hile the government

must be held to the promises it made, it will not be bound to

those it did not make.”                   United States v. Fentress, 792 F.2d

461, 464-65 (4th Cir. 1986).

                  Here,     the     Government           was     under      no    enforceable

obligation pursuant to the plea agreement.                           The agreement merely

states that the Government “reserves the right to seek . . . any

reduction         of   sentence      pursuant       to    Rule    35(b)     of    the    Federal

Rules of Criminal Procedure, if, in its sole discretion, the

United States determines that such a departure or reduction of

sentence          is      appropriate.”         Thus,          the    decision          of    what

constituted substantial assistance for purposes of the Rule 35

motion fell squarely within the Government’s discretion.




                                                3
               Accordingly, we hold that the district court did not

abuse       its   discretion    in        denying   Matthews’s      motions. *     We

therefore affirm the district court’s orders.                      We dispense with

oral       argument   because       the    facts    and   legal    contentions    are

adequately        presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




       *
       See MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303
F.3d 532, 536 (4th Cir. 2002) (“[W]e are entitled to affirm the
court’s judgment on alternate grounds, if such grounds are
apparent from the record.”).



                                             4